NOT FOR PUBLICATION

                      UNITED STATES COURT OF APPEALS                       FILED
                             FOR THE NINTH CIRCUIT                          DEC 08 2009

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

 LAURIE MARIE LASKEY,                            No. 08-17557

               Plaintiff - Appellant,            D.C. No. 3:08-cv-01333-WHA

   v.
                                                 MEMORANDUM *
 RCN CORPORATION, a Delaware
 corporation,

               Defendant - Appellee.



                     Appeal from the United States District Court
                       for the Northern District of California
                     William H. Alsup, District Judge, Presiding

                           Submitted November 17, 2009 **

Before:        ALARCÓN, TROTT, and TASHIMA, Circuit Judges.

        Laurie Marie Laskey appeals pro se from the district court’s summary

judgment on statute of limitations grounds in her diversity of citizenship action



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

tk/Research
against RCN Corporation. We have jurisdiction pursuant to 28 U.S.C. § 1291. We

review de novo. Hernandez v. Spacelabs Med., Inc., 343 F.3d 1107, 1112 (9th Cir.

2003). We affirm.

        The district court properly granted summary judgment because Laskey failed

to controvert RCN’s evidence that her claims were barred by the applicable statutes

of limitations. See Cal. Civ. Proc. Code § 335.1 (providing a two-year statute of

limitations for personal injury and product liability claims); Cal Civ. Proc. Code

§ 338(b) (providing a three-year statute of limitations for injury to property); Cal.

Civ. Code § 1708.7 (providing a three-year statute of limitations for stalking); Cal.

Civ. Code § 1798.96 (providing a four-year statute of limitations for identity theft).

        We do not consider Laskey’s arguments raised for the first time on appeal.

See Bias v. Moynihan, 508 F.3d 1212, 1223 (9th Cir. 2007).

        Laskey’s remaining contentions are unpersuasive.

        Laskey’s motion to file a supplemental brief is granted.

        AFFIRMED.




tk/Research                                2                                    08-17557